Citation Nr: 1113140	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  08-35 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1973 to March 1974.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that the Veteran was not competent to handle the disbursement of funds.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The case initially arose from an application by the Veteran to be adjudicated incompetent for payment purposes.  His application, dated in August 2007, followed VA outpatient treatment records showing multiple admissions during July and August 2007 that appeared to be for drug and alcohol use.  The Veteran had reportedly spent a significant amount of his VA benefit on drugs and alcohol instead of food or housing, and it was recommended that a fiduciary be appointed.  The record shows that the Veteran agreed with this assessment.  

In October 2007 a finding of incompetency was proposed by the RO and, in June 2008, a VA examination was conducted.  The VA examiner opined that the Veteran was more likely than not too mentally disturbed to manage his VA benefits.  The Veteran was subsequently rated incompetent.  

The Veteran then disagreed with the finding of incompetence, stating that he had gone back to college, had been sober for the past year, and had completed an alcohol and drug program at the VA Medical Center (VAMC).  In August 2008, a VA field examiner conducted a personal interview with the Veteran and recommended that an additional competency examination be scheduled.  In August 2008, the same VA examiner who examined the Veteran in June 2008 reviewed the Veteran's claims file, but did not conduct an additional examination.  

The Board finds that the recommendation of the VA field examiner needs to be addressed prior to appellate consideration.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (failure to follow-up a suggestion by an examining physician urging further medical evaluation is incompatible with VA's duty to assist a veteran).  For this reason, an additional competency examination should be conducted to ascertain the Veteran's competence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the Veteran's competence.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that the Veteran is competent to manage his VA benefits.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide a rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issue of whether the Veteran is competent to manage his VA funds.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC), and should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


